     Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9593 Page 1 of 43




 1     John W. Dillon (SBN 296788)
          jdillon@dillonlawgp.com
 2
       DILLON LAW GROUP APC
 3     2647 Gateway Road
       Suite 105, No. 255
 4
       Carlsbad, California 92009
 5     Phone: (760) 642-7150
       Fax: (760) 642-7151
 6
 7     George M. Lee (SBN 172982)
 8        gml@seilerepstein.com
       SEILER EPSTEIN LLP
 9     275 Battery Street, Suite 1600
10     San Francisco, California 94111
       Phone: (415) 979-0500
11     Fax: (415) 979-0511
12
       Attorneys for Plaintiffs
13
14                            UNITED STATES DISTRICT COURT

15                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
16
       JAMES MILLER, an individual, et al.,             Case No. 3:19-cv-01537-BEN-JLB
17
18                  Plaintiffs,                         PLAINTIFFS’ PROPOSED FINDINGS OF
                                                        FACT AND CONCLUSIONS OF LAW
19     vs.
20                                                      [Civ. L.R. 16.1(f)(9)(b)]
       XAVIER BECERRA, in his official
21     capacity as Attorney General of                  Trial: February 3, 2021
22     California, et al.,                              Time: 10:00 a.m.
                                                        Courtroom 5A
23                  Defendants.                         Judge: Hon. Roger T. Benitez
24
25
26
27
28
                                                        –i–
                          PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9594 Page 2 of 43




 1                                                TABLE OF CONTENTS
 2     I.   INTRODUCTION ........................................................................................................ 1
 3     II. PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW ...................................... 1
 4
            A.      STIPULATED FACTS ........................................................................................ 1
 5
            B.      UNCONTESTED FACTS .................................................................................... 3
 6
                    The Parties..................................................................................................... 3
 7
 8                  Plaintiffs’ Claims .......................................................................................... 9
 9          C.      PRIMARY CONTENTIONS OF FACT AND LAW ................................................ 11
10                  Arms Banned By California as “Assault Weapons”
11                  are Common and Constitutionally Protected .............................................. 11
12                  The Arms Banned By California as “Assault Weapons”
13                  Are Possessed and Used for Lawful Purposes Including Self-Defense ...... 15

14                  The Arms Banned By California as “Assault Weapons” Are Not More
                    Lethal .......................................................................................................... 27
15
16                  Assault Weapons Bans Have No Discernible Effect on Crime .................. 29

17                  The Arms Banned By California as “Assault Weapons”
                    Are Not Used in Most Mass Shootings....................................................... 30
18
19                  Conclusions of Law .................................................................................... 31

20
21
22
23
24
25
26
27
28
                                                               – ii –
                                 PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                                  CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9595 Page 3 of 43




 1                                          TABLE OF AUTHORITIES
 2     Cases
 3
       Ashcroft v. Free Speech Coal., 535 U.S. 234 (2002)................................................... 35
 4
       Bauer v. Becerra, 858 F.3d 1216 (9th Cir. 2017) ........................................................ 32
 5
       Caetano v. Massachusetts, 136 S.Ct. 1027 (2016) .......................................... 11, 12, 31
 6
 7     District of Columbia v. Heller, 554 U.S. 570, 582, 128 S.Ct. 2783 (2008) ......... passim
 8     Duncan v. Becerra, 366 F.Supp.3d 1131 (S.D. Cal. 2019),
         aff'd, 970 F.3d 1133 (9th Cir. 2020) ................................................................. passim
 9
10     Edenfield v. Fane, 507 U.S. 761 (1993) ................................................................ 34, 37
11     Friedman v. City of Highland Park, 784 F.3d 406 (7th Cir. 2015) ............................. 35
12     Heller v. District of Columbia (“Heller II”), 670 F.3d 1244 (2011) ..................... 11, 14
13
       Jackson v. City and County of San Francisco, 746 F.3d 953 (9th Cir. 2014) ....... 32, 36
14
       McCullen v. Coakley, 134 S.Ct. 2518 (2014) .............................................................. 35
15
16     Ohralik v. Ohio State Bar Ass’n, 436 U.S. 447 (1978) ............................................... 37

17     Pena v. Lindley, 898 F.3d 969 (9th Cir. 2018) ............................................................ 33
18     R.A.V. v. City of St. Paul, 505 U.S. 377 (1992) ........................................................... 36
19     Robb v. Hungerbeeler, 370 F.3d 735 (8th Cir. 2004) .................................................. 34
20
       Rupp v. Becerra, 401 F.Supp.3d 978 (C.D. Cal. 2019) ............................................... 34
21
       Silvester v. Becerra, 138 S.Ct. 945 (2018) ............................................................ 32, 36
22
23     Silvester v. Harris, 834 F.3d 816 (9th Cir. 2016) ........................................................ 36

24     Southeast Promotions Ltd. v. Conrad, 420 U.S. 546 (1975) ....................................... 34
25     Stanley v. Georgia, 394 U.S. 557 (1969) ..................................................................... 35
26     Staples v. United States, 511 U.S. 600, 114 S.Ct. 1793 (1994) ................................... 14
27
       Turner Broadcasting System, Inc. v. FCC, 512 U.S. 622 (1994) ................................ 35
28
                                                             – iii –
                               PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                                CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9596 Page 4 of 43




 1     Tyler v. Hillsdale County Sheriff’s Dept., 837 F.3d 678 (6th Cir. 2016) .................... 37
 2     United States v. Chester, 628 F.3d 673 (4th Cir. 2010)............................................... 36
 3
       United States v. Chovan, 735 F.3d 1127 (9th Cir. 2013)............................................. 32
 4
       Vincenty v. Bloomberg, 476 F.3d 74 (2d Cir. 2007) .................................................... 34
 5
 6
 7     Statutes
 8     26 U.S.C. § 2845.......................................................................................................... 20
 9     42 U.S.C. § 1983............................................................................................................ 9
10
       42 U.S.C. § 1988.......................................................................................................... 10
11
       Cal. Pen. Code § 16740 ....................................................................................... 4, 6, 25
12
13     Cal. Pen. Code § 30500 ................................................................................................. 3

14     Cal. Pen. Code § 30510 ................................................................................................. 1
15     Cal. Pen. Code § 30515(a) .................................................................................... passim
16     Cal. Pen. Code § 30515(b) ....................................................................................... 3, 24
17
       Cal. Pen. Code § 30600 ........................................................................................... 1, 10
18
       Cal. Pen. Code § 30605 ........................................................................................... 1, 10
19
20     Cal. Pen. Code § 30655 ................................................................................................. 1

21     Cal. Pen. Code § 30800 ........................................................................................... 3, 10
22     Cal. Pen. Code § 30900 ................................................................................................. 4
23     Cal. Pen. Code § 30910 ............................................................................................... 10
24
       Cal. Pen. Code § 30915 ............................................................................................... 10
25
       Cal. Pen. Code § 30925 ............................................................................................... 10
26
27     Cal. Pen. Code § 30945 ............................................................................................... 10

28     Cal. Pen. Code § 30950 ........................................................................................... 1, 10
                                                                – iv –
                                  PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                                   CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9597 Page 5 of 43




 1     Cal. Pen. Code § 31000 ............................................................................................... 10
 2     Cal. Pen. Code § 31005 ............................................................................................... 10
 3
       Cal. Pen. Code § 32310 ............................................................................................... 33
 4
 5
       Regulations
 6
 7     11 Cal. Code Regs. § 5460 ...................................................................................... 9, 10
 8     11 Cal. Code Regs. § 5471 ................................................................................... passim
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               –v–
                                 PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                                  CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9598 Page 6 of 43




 1                                          I.      INTRODUCTION
 2             Pursuant to Civ. L.R. 16.1(f)(9)(b), plaintiffs James Miller, et al. (“plaintiffs”)
 3     hereby submit their Proposed Findings of Fact and Conclusions of Law in advance of
 4     the bench trial presently scheduled for hearing on February 3, 2021, Hon. Roger T.
 5     Benitez presiding.
 6             Plaintiffs request and reserve the right to amend and/or supplement their
 7     proposed findings of fact and conclusions of law at or after trial, as the evidence at
 8     trial is introduced, submitted, and admitted at trial.
 9
10                  II.   PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
11
       A.      STIPULATED FACTS
12
               By and through submission of their proposed Pretrial Order, submitted to the
13
       Court on December 9, 2020, the parties stipulated to the following facts (except as
14
       otherwise indicated below):
15
               1.     California’s Robert-Roos Assault Weapons Control Act of 1989
16
       (“AWCA”) was first enacted in 1989. California’s AWCA bans manufacturing,
17
       causing to be manufactured, distributing, transporting, importing into the state,
18
       keeping for sale, offering or exposing for sale, giving, lending, possessing,
19
       transferring through bequest or intestate succession any assault weapon and bars
20
       juveniles from registering or possessing any assault weapon. Cal. Penal Code
21
       §§ 30600, 30605, 30655, 30950.
22
               2.     The original AWCA identified particular assault weapons by make and
23
       model. Id. § 30510. The AWCA was amended in 2000 to add alternative definitions of
24
       assault weapons based on the features or characteristics of certain types of firearms.
25
       Id. § 30515(a). In relevant part, the definitions found in Penal Code § 30515(a) are as
26
       follows:
27
            • §30515(a)(1): A semiautomatic, centerfire rifle that does not have a fixed
28            magazine but has any one of the following: A pistol grip that protrudes
                                                          –1–
                            PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                             CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9599 Page 7 of 43




 1               conspicuously beneath the action of the weapon; a thumbhole stock; a folding
                 or telescoping stock; a grenade launcher or flare launcher; a flash suppressor; or
 2
                 a forward pistol grip.
 3
              • §30515(a)(2): A semiautomatic, centerfire rifle that has a fixed magazine with
 4
                the capacity to accept more than 10 rounds.
 5
              • §30515(a)(3): A semiautomatic, centerfire rifle that has an overall length of less
 6              than 30 inches.
 7
              • §30515(a)(4): A semiautomatic pistol that does not have a fixed magazine but
 8              has any one of the following: a threaded barrel, capable of accepting a flash
 9              suppressor, forward handgrip, or silencer; a second handgrip; a shroud that is
                attached to, or partially or completely encircles, the barrel that allows the bearer
10              to fire the weapon without burning the bearer’s hand, except a slide that
11              encloses the barrel; or the capacity to accept a detachable magazine at some
                location outside of the pistol grip.
12
13            • §30515(a)(5): A semiautomatic pistol with a fixed magazine that has the
                capacity to accept more than 10 rounds.
14
15            • §30515(a)(6): A semiautomatic shotgun that has both of the following: a
                folding or telescoping stock, and a pistol grip that protrudes conspicuously
16              beneath the action of the weapon, thumbhole stock, or vertical handgrip.
17
              • §30515(a)(7): A semiautomatic shotgun that does not have a fixed magazine.
18
19            • §30515(a)(8): Any shotgun with a revolving cylinder.

20            • §30515(a)(9): A semiautomatic centerfire firearm that is not a rifle, pistol, or
21              shotgun, that does not have a fixed magazine, but that has any one of the
                following: a pistol grip that protrudes conspicuously beneath the action of the
22              weapon; a thumbhole stock; a folding or telescoping stock; a grenade launcher
23              or flare launcher; a flash suppressor; a forward pistol grip; a threaded barrel,
                capable of accepting a flash suppressor, forward handgrip, or silencer; a second
24              handgrip; a shroud that is attached to, or partially or completely encircles, the
25              barrel that allows the bearer to fire the weapon without burning the bearer’s
                hand, except a slide that encloses the barrel; or the capacity to accept a
26              detachable magazine at some location outside of the pistol grip.1
27
28     1
           Defendants did not stipulate to this fact.
                                                               –2–
                                 PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                                  CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9600 Page 8 of 43




 1          • §30515(a)(10): A semiautomatic centerfire firearm that is not a rifle, pistol, or
              shotgun, that has a fixed magazine with the capacity to accept more than 10
 2
              rounds.2
 3
            • §30515(a)(11): A semiautomatic centerfire firearm that is not a rifle, pistol, or
 4
              shotgun, that has an overall length of less than 30 inches.3
 5
               3.      Penal Code § 30515(b) defines “fixed magazine” to mean “an
 6
       ammunition feeding device contained in, or permanently attached to, a firearm in such
 7
       a manner that the device cannot be removed without disassembly of the firearm
 8
       action.” See also 11 Cal. Code Regs. § 5471(p).
 9
               4.      Under the AWCA, the possession of any assault weapon in violation of
10
       Penal Code § 30500, et seq. is a public nuisance. Penal Code § 30800.
11
12
       B.      UNCONTESTED FACTS
13
14             Plaintiffs have submitted the following facts, which Defendants do not appear

15     to contest in this trial:

16                                                    The Parties

17             5.      Plaintiff James Miller is a resident of San Diego, California. Plaintiff
18     Miller is not prohibited from owning firearms. (Miller Decl., Plaintiffs’ Exhibit 013,
19     ¶¶ 1-3.) Plaintiff Miller legally owns a semiautomatic centerfire rifle which as one or
20     more of the characteristics listed in Penal Code § 30515(a)(1), specifically, a pistol
21     grip (§ 30515(a)(1)(A)), a telescoping stock (§ 30515(a)(1)(C), and a flash suppressor
22     (§ 30515(a)(1)(E)). This firearm has a “fixed magazine” because it contains an
23     ammunition feeding device that cannot be removed from the firearm without
24     disassembly of the firearm action. (Miller Decl., Plaintiffs’ Exh. 013, ¶ 4.) Plaintiff
25     Miller rendered the firearm with a fixed magazine in order to preserve the other
26
27
       2
         Defendants did not stipulate to this fact.
28     3
         Defendants did not stipulate to this fact.
                                                            –3–
                              PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                               CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9601 Page 9 of 43




 1     features without having to alter, deface or destroy the other characteristics of the
 2     firearm. (Id., ¶ 5.) Plaintiff Miller is also in lawful possession of a “large capacity
 3     magazine,” as that term is defined in Penal Code § 16740, as it has the capacity to
 4     hold more than ten rounds of ammunition. (Miller Decl., Plaintiffs’ Exh. 013, ¶ 6.) If
 5     Plaintiff Miller were to insert the “large capacity magazine” into the firearm he
 6     possesses, it would be prohibited as an assault weapon under Pen. Code §
 7     30515(a)(2.) Plaintiff Miller wishes to continue to use his firearm, with the magazine
 8     inserted, without being subject to arrest and/or prosecution for possession or
 9     manufacture of an assault weapon. (Miller Decl., Plaintiffs’ Exh. 013, ¶ 8.) Plaintiff
10     Miller also desires to obtain and acquire additional AR-15 pattern firearms that do not
11     have a fixed magazine, but which have some or all of the features listed in Pen. Code
12     § 30515(a)(1). (Id., ¶ 9.)
13           6.     Plaintiff Wendy Hauffen is a resident of San Diego, California. Plaintiff
14     Hauffen is not prohibited from owning firearms. (Hauffen Decl., Plaintiffs’ Exh. 014,
15     ¶¶ 1-3.) Plaintiff Hauffen is the owner of a semiautomatic centerfire rifle described as
16     an AR-15 pattern rifle. This rifle is “featureless,” in that it does not have any of the
17     features listed in Pen. Code § 30515(a)(1). (Hauffen Decl., Plaintiffs’ Exh. 014, ¶ 4.)
18     Plaintiff Hauffen rendered the firearm as “features” configuration (under 11 Cal. Code
19     Regs. § 5471(o) in order to avoid having to register the firearm as an “assault weapon”
20     pursuant to Pen. Code § 30900(b). (Hauffen Decl., Plaintiffs’ Exh. 014, ¶ 5.) She
21     prefers to have the listed features in § 30515(a)(1) reattached to the firearm, but in
22     doing so, would have had to register the firearm as an “assault weapon.” If registered
23     as an assault weapon, it would have prevented Plaintiff Hauffen from transferring the
24     firearm to anyone else, or passing it along to her heirs. (Hauffen Decl., Plaintiffs’ Exh.
25     014, ¶ 5.) She plans to and would like to pass the firearm down to her heirs or to sell
26     them should the need arise. (Id.) Plaintiff Hauffen would like to reattach some or all of
27     the § 30515(a)(1) features to her firearm, but fears she would be subject to arrest
28     and/or prosecution for possessing or manufacturing an “assault weapon.” (Id., ¶ 6.)
                                                         –4–
                           PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                            CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9602 Page 10 of 43




 1         7.     Plaintiff Hauffen is also a firearms trainer, who specializes in training
 2   other women in the proficiency of arms and self-defense. (Id., ¶ 8.) In her experience,
 3   the collapsible/telescoping stock, which is common to most AR-15 rifles, makes it an
 4   ideal rifle with which to instruct and train women. (Id.) Plaintiff Hauffen herself
 5   specifically desires to use the ergonomic features of the firearm, such as the pistol
 6   grip, in controlling the firearm and ensuring accuracy while shooting. (Id.) The ability
 7   to use standard, thirty-round magazines with low recoil ammunition are among the
 8   reasons why she prefers to use and train students with centerfire firearms with the
 9   listed features, such as on the AR-15 rifle. (Id.) Plaintiff Hauffen also desires to obtain
10   and acquire additional AR-15 pattern firearms that do not have a fixed magazine, but
11   which have some or all of the features listed in Pen. Code § 30515(a)(1). (Id., ¶ 9.)
12   Such firearms she would like to acquire also include AR-15 pistols which have many
13   of the same features. (Id., Pen. Code § 30515(a)(4)(A)-(D).) Plaintiff Hauffen also has
14   a standard Sig Sauer P239 9mm semiautomatic pistol, which she uses both in teaching
15   firearms classes and shooting recreationally. (Hauffen Decl., Plaintiffs’ Exh. 014, ¶
16   10.) She would like to replace the standard barrel with a threaded barrel, which would
17   allow her either to attach a flash suppressor or a muzzle brake to the firearm, assisting
18   her vision, accuracy and control. (Id.)
19         8.     Plaintiff Neil Rutherford is a resident of San Diego, California. Plaintiff
20   Rutherford is not prohibited from owning firearms. (Rutherford Decl., Plaintiffs’ Exh.
21   017, ¶¶ 1-3.) Plaintiff Rutherford desires to obtain and acquire AR-15 pattern firearms
22   that are sold in other parts of the country, and which have some or all of the features
23   listed in Pen. Code § 30515(a)(1), and which have the capacity to accept detachable
24   magazines. (Id., ¶ 4.) Plaintiff Rutherford also desires to obtain and acquire other
25   firearms classified as “assault weapons,” including AR pistols, which contain some or
26   all of the features described in Pen. Code § 30515(a)(4)(A)-(D), semiautomatic
27   shotguns which contain some or all of the features listed in Pen. Code § 30515(a)(6)
28
                                                      –5–
                        PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9603 Page 11 of 43




 1   and (a)(7), but is prohibited by those provisions which define such firearms to be
 2   “assault weapons” under California law. (Rutherford Decl., Plaintiffs’ Exh. 017, ¶ 5.)
 3         9.     Plaintiff Adrian Sevilla is a resident of San Diego, California. Plaintiff
 4   Sevilla is not prohibited from owning firearms. (Sevilla Decl., Plaintiffs’ Exh. 018, ¶¶
 5   1-3.) Plaintiff Sevilla desires to obtain and acquire AR-15 pattern firearms that are
 6   sold in other parts of the country, and which have some or all of the features listed in
 7   Pen. Code § 30515(a)(1), and which have the capacity to accept detachable
 8   magazines. (Id., ¶ 4.) Plaintiff Sevilla also desires to obtain and acquire other firearms
 9   classified as “assault weapons,” including AR pistols, which contain some or all of the
10   features described in Pen. Code § 30515(a)(4)(A)-(D), semiautomatic shotguns which
11   contain some or all of the features listed in Pen. Code § 30515(a)(6) and (a)(7), but is
12   prohibited by those provisions which define such firearms to be “assault weapons”
13   under California law. (Sevilla Decl., Plaintiffs’ Exh. 018, ¶ 5.)
14         10.    Plaintiff Ryan Peterson is a resident of San Diego, California. Plaintiff
15   Peterson is not prohibited from owning firearms. (Peterson Decl., Plaintiffs’ Exh. 015,
16   ¶¶ 1-3.) Plaintiff Peterson is the lawful owner of a semiautomatic pistol with a “fixed
17   magazine,” as it contains an ammunition feeding device that cannot be removed from
18   the firearm without disassembly of the firearm action. (Id., ¶ 4.) If Plaintiff Peterson
19   were to remove the fixed magazine, it would be considered to be an assault weapon.
20   (Tx of 10/22/20 Hearing, at 11:20 – 12:21.) Plaintiff Peterson is also the lawful owner
21   of a large capacity magazine defined under Penal Code section 16740 that is
22   compatible with his semiautomatic fixed magazine pistol. If Plaintiff Peterson were to
23   insert his lawfully owned large capacity magazine into his semiautomatic fixed
24   magazine pistol, it would be considered an assault weapon. (Peterson Decl., Plaintiffs’
25   Exh. 015, ¶¶ 5-7.)
26         11.    Plaintiff Peterson wishes to use his lawfully owned large capacity
27   magazine in his semiautomatic fixed magazine pistol. Plaintiff Peterson also wishes to
28   obtain additional semiautomatic, centerfire firearms, including AR-15 pattern
                                                        –6–
                          PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9604 Page 12 of 43




 1   firearms, that either have some or all of the features listed in Penal Code section
 2   30515(a)(1) and which do not have a fixed magazine, and/or to obtain and acquire a
 3   semiautomatic, centerfire rifle that has a fixed magazine with the capacity to accept
 4   more than 10 rounds. (Peterson Decl., Plaintiffs’ Exh. 015, ¶¶ 7-8.)
 5         12.    Plaintiff Gunfighter Tactical, LLC is a federally and state-licensed
 6   firearms retailer in San Diego, California, owned and managed by Plaintiff Peterson.
 7   (Peterson Decl., Plaintiffs’ Exh. 015, at ¶ 9; Tx of 10/22/20 Hearing at 13:9-14.)
 8   Gunfighter Tactical would like to purchase, sell and transfer firearms in common use
 9   for lawful purposes in other parts of the country, to ordinary, non-prohibited citizens,
10   but which firearms are prohibited because they contain some or all of the features
11   described by Pen. Code § 30515(a)(1). (Peterson Decl., Plaintiffs’ Exh. 015, ¶ 9.)
12   Gunfighter Tactical is prevented from selling common AR-15 pattern rifles with
13   detachable magazines to ordinary citizens. (Tx of 10/22/20 Hearing at 13:9-14.)
14         13.    Plaintiff John Phillips is a resident of San Diego, California. Plaintiff
15   Phillips is not prohibited from owning firearms. (Phillips Decl., Plaintiffs’ Exh. 016, ¶
16   1.) Plaintiff Phillips is the president of Plaintiff PWGG, L.P., doing business as
17   “Poway Weapons & Gear” and “PWG Range,” a federally licensed firearms retailer
18   and shooting range in Poway, California. (Phillips Decl., Plaintiffs’ Exh. 016, ¶ 3.)
19         14.    Plaintiff Phillips is also a member of organizational Plaintiffs, San Diego
20   County Gun Owners PAC, California Gun Rights Foundation, Second Amendment
21   Foundation, and Firearms Policy Coalition, Inc. (Phillips Decl., Plaintiffs’ Exh. 016, ¶
22   3.)
23         15.    Plaintiff PWGG, L.P. holds a “Dangerous Weapons License/Permit”
24   issued and maintained by Defendants through the California Department of Justice,
25   Bureau of Firearms. This permit allows Plaintiff PWGG, L.P. to acquire and sell
26   “assault weapons” as defined by Penal Code section 30515(a) to select exempted
27   recipients, such as law enforcement officers. This permit does not allow Plaintiff
28   PWGG, L.P. to sell, transfer, or rent Penal Code section 30515(a) “assault weapons”
                                                      –7–
                        PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9605 Page 13 of 43




 1   to non-exempt agencies or individuals, ordinary, non-prohibited citizens. (Phillips
 2   Decl., Plaintiffs’ Exh. 016, ¶ 5.)
 3         16.    Plaintiff Phillips and Plaintiff PWGG, L.P. wish to have the business
 4   purchase, sell, and transfer firearms in common use for lawful purposes which are
 5   defined as “assault weapons” and contain some or all of the features described by
 6   Penal Code section 30515(a) — to ordinary, non-prohibited adults through the FFL
 7   dealership. Plaintiff Phillips and Plaintiff PWGG, L.P. are prevented from doing so
 8   due to state law. (Phillips Decl., Plaintiffs’ Exh. 016, ¶ 4.)
 9         17.    Plaintiff San Diego County Gun Owners (SDCGO) is a membership
10   organization which advocates for and advances the Second Amendment rights of
11   residents of San Diego County, California to keep and bear arms. Individual plaintiffs
12   Miller, Hauffen, Rutherford, Sevilla, Peterson and Phillips are members of SDCGO.
13   (FAC, ¶¶ 1-10; Schwartz Decl., Plaintiffs’ Exh. 019, ¶¶ 3-4.)
14         18.    Plaintiff SDCGO has California resident members who wish to acquire
15   and possess common semiautomatic firearms with various characteristics which are
16   defined as “assault weapons” under Penal Code § 30515(a). (Schwartz Decl.,
17   Plaintiffs’ Exh. 019, ¶¶ 5-6.)
18         19.    Plaintiff California Gun Rights Foundation (CGF) is a non-profit
19   foundation which advocates for and advances the Second Amendment rights of
20   residents of California to keep and bear arms. Individual plaintiffs Miller, Hauffen,
21   Rutherford, Sevilla, Peterson and Phillips are members of CGF. (FAC, ¶¶ 1-8, 11;
22   Hoffman Decl., Plaintiffs’ Exh. 020, ¶ 3-4.)
23         20.    Plaintiff CGF has California resident members who wish to acquire and
24   possess common semiautomatic firearms with various characteristics which are
25   defined as “assault weapons” under Penal Code § 30515(a). (Hoffman Decl.,
26   Plaintiffs’ Exh. 020, ¶ 5-6.)
27         21.    Plaintiff Firearms Policy Coalition (FPC) is a non-profit organization
28   which advocates for and advances the Second Amendment rights of residents of
                                                       –8–
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9606 Page 14 of 43




 1   around the nation to keep and bear arms. Individual plaintiffs Miller, Hauffen,
 2   Rutherford, Sevilla, Peterson and Phillips are members of FPC. (FAC, ¶¶ 1-8, 12;
 3   Combs Decl., Plaintiffs’ Exh. 022, ¶¶ 3-4.)
 4         22.    Plaintiff FPC has California resident members who wish to acquire and
 5   possess common semiautomatic firearms with various characteristics which are
 6   defined as “assault weapons” under Penal Code § 30515(a). (Combs Decl., Plaintiffs’
 7   Exh. 022, ¶¶ 3-4.)
 8         23.    Plaintiff Second Amendment Foundation (SAF) is a non-profit
 9   educational foundation which advocates for and advances the Second Amendment
10   rights of residents of around the nation to keep and bear arms. Individual plaintiffs
11   Miller, Hauffen, Rutherford, Sevilla, Peterson and Phillips are members of SAF.
12   (FAC, ¶¶ 1-8, 13; Gottlieb Decl., Plaintiffs’ Exh. 021, ¶¶ 3-5.)
13         24.    Plaintiff SAF has California resident members who wish to acquire and
14   possess common semiautomatic firearms with various characteristics which are
15   defined as “assault weapons” under Penal Code § 30515(a). (Gottlieb Decl., Plaintiffs’
16   Exh. 21, ¶¶ 6-7.)
17
18                                          Plaintiffs’ Claims
19         25.    Plaintiffs’ claims for relief arise under 42 U.S.C. § 1983, for Defendants’
20   laws, policies, customs, and enforcement practices which violate the right to keep and
21   bear arms under the Second Amendment to the U.S. Constitution. First Amended
22   Complaint [ECF Dkt. 9] (“FAC”), ¶¶ 90-104.
23         26.    Plaintiffs seek relief, as pleaded in their First Amended Complaint, as
24   follows:
25                “1. For declaratory relief adjudging that the definitions of “assault
26         weapon” pursuant to Penal Code §§ 30515(a) and (b), and Title 11, California
27         Code of Regulations §§ 5460 and 5471, are unconstitutional on their face and as
28         applied, and violate the Second Amendment, to the extent that the State’s laws
                                                        –9–
                          PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9607 Page 15 of 43




 1         and regulations operate to prohibit or prevent Plaintiffs and similarly situated
 2         persons from exercising their rights, including acquiring, keeping, bearing,
 3         transporting, transferring, and using “assault weapons” for lawful purposes;
 4               2. For declaratory relief adjudging that California Penal Code §§ 30600,
 5         30605, 30800, 30910, 30915, 30925, 30945, 30950, 31000, and 31005 are
 6         unconstitutional on their face and as applied, and in violation of the Second
 7         Amendment, to the extent that the State’s laws and regulations operate to
 8         prohibit or prevent Plaintiffs and similarly situated persons from exercising
 9         their rights, including acquiring, keeping, bearing, transporting, transferring,
10         and using “assault weapons” for lawful purposes;
11               3. For declaratory relief supporting an injunction, and an order
12         temporarily and permanently enjoining Defendants, their officers, agents,
13         servants, employees, and all persons in active concert or participation with
14         them, who receive actual notice of the injunction, from enforcement or
15         application of Penal Code §§ 30515(a) and (b), 30600, 30605, 30800, 30910,
16         30915, 30925, 30945, 30950, 31000, and 31005, as well as Title 11, California
17         Code of Regulations §§ 5460 and 5471, against Plaintiffs on an as-applied
18         basis, and against all similarly situated persons;
19               4. For costs of suit, including attorneys’ fees and costs under 42 U.S.C. §
20         1988 and any other applicable law; and
21               5. For any and all further relief to which Plaintiffs may be justly
22         entitled.”
23   [FAC, pp. 41-42].
24         27.   Plaintiffs have withdrawn their claim as to Pen. Code § 30925.
25
26
27
28
                                                      – 10 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9608 Page 16 of 43




 1   C.    PRIMARY CONTENTIONS OF FACT AND LAW
 2            Arms Banned By California as “Assault Weapons” are Common and
 3                              Constitutionally Protected

 4         28.     The Supreme Court has held that “the Second Amendment extends,
 5   prima facie, to all instruments that constitute bearable arms, even those that were not
 6   in existence at the time of the founding.” District of Columbia v. Heller, 554 U.S. 570,
 7   582, 128 S.Ct. 2783 (2008). The right to keep and bear arms is a right enjoyed by law-
 8   abiding citizens to have arms that are not unusual “in common use” “for lawful
 9   purposes like self-defense.” Heller, 554 U.S. at 624; Heller v. District of Columbia
10   (“Heller II”), 670 F.3d 1244, 1271 (2011) (Kavanaugh, J., dissenting); Duncan v.
11   Becerra, 366 F.Supp.3d 1131, 1142 (S.D. Cal. 2019), aff'd, 970 F.3d 1133 (9th Cir.
12   2020).
13         29.     The Supreme Court’s test for commonality is a nationwide inquiry. The
14   Second Amendment does not mean different things in different parts of the country.
15   The Supreme Court’s Heller’s analysis asks simply whether the arms are “both
16   dangerous and unusual,” Caetano v. Massachusetts, 136 S.Ct. 1027, 1031 (2016)
17   (Alito, J., joined by Thomas, J., concurring) (italics original), and if they are not both,
18   it determines if the category of arms are in common use for lawful purposes. Duncan,
19   366 F.Supp.3d at 1142. The text of the Second Amendment, as it is informed by
20   history and tradition, all point in the same direction because “the pertinent Second
21   Amendment inquiry is whether [the banned weapons] are commonly possessed by
22   law-abiding citizens for lawful purposes today.” Caetano, supra, at 1032 (italics
23   original).
24         30.     The arms banned as “assault weapons” under Defendants’ AWCA and
25   regulations are not both dangerous and unusual, as the Supreme Court defined in
26   Heller. To the contrary, they are common in all respects: 1) They are common
27   functionally, as they are all semiautomatic in their operation; 2) they are common
28   characteristically, as they are all commercially popular types of arms with various
                                                      – 11 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9609 Page 17 of 43




 1   common characteristics like pistol grips and the like; and 3) they are common
 2   jurisdictionally, available in the vast majority of states. As further proof, they are
 3   common numerically, in that they are owned by citizens by the hundreds of thousands
 4   or more. All of the semiautomatic firearms California bans in Penal Code section
 5   30515 meet the Heller test and are constitutionally protected.
 6         31.    While numerical data can be helpful in determining if a particular
 7   weapon is commonly used for lawful purposes, constitutionally protected status of
 8   arms cannot turn on fact-bound sales numbers of particular makes, models, or even
 9   specific configurations. Rather, the question is a categorical analysis of type and
10   function, set against a backdrop of permissibility and availability throughout the
11   United States. “While less popular than handguns, stun guns are widely owned and
12   accepted as a legitimate means of self-defense across the country.” Caetano, 136 S.
13   Ct. 1027, 1033 (2016) (Alito, J., concurring). So too are semiautomatic firearms in
14   various configurations of more and less characteristics, as California bans. These
15   firearms are commonly used by responsible, law-abiding people for various lawful
16   purposes such as self-defense, hunting, recreation, competition, and collecting.
17   (Curcuruto Decl., Plaintiffs’ Exh. 004, ¶¶ 7-14; Exs. 004-1 to 004-8.)
18         32.    The fact that the AWCA may act to ban thousands of discrete
19   configurations of common semiautomatic pistols, shotguns, and rifles held in
20   respectively smaller numbers than the over-arching category of “assault weapons” as a
21   whole is irrelevant to the constitutional inquiry under Heller. (Mocsary Decl.,
22   Plaintiffs’ Exh. 003, ¶¶ 47-52.)
23         33.    Another measure of the commonality of semiautomatic firearms called
24   “assault weapons” is their general legality in other jurisdictions. Caetano, 136 S.Ct. at
25   1032 (“[t]he more relevant statistic is that “[h]undreds of thousands of Tasers and stun
26   guns have been sold to private citizens,” who it appears may lawfully possess them in
27   45 States”) (Alito, J., concurring).
28         34.    Law-abiding citizens may possess any semiautomatic rifle in 44 states,
                                                      – 12 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9610 Page 18 of 43




 1   and may possess some semiautomatic rifles in all 50 states. (Mocsary Decl., Plaintiffs’
 2   Exh. 003, at ¶ 44.) Semiautomatic firearms may be possessed by citizens in all fifty
 3   states. Forty-one states treat all semiautomatic firearms the same as every other legal
 4   firearm, without any additional restrictions, regardless of the features attached to the
 5   firearm. (Id.)
 6         35.    From a jurisdictional perspective, assault weapon bans are not common,
 7   and it would appear that millions of weapons that California defines as “assault
 8   weapons” by virtue of the § 30515(a)(1) characteristics are legally owned by people in
 9   a large majority of the states. (Mocsary Decl., Plaintiffs’ Exh. 003, ¶¶ 25-52.)
10         36.    Assault weapons bans are not longstanding prohibitions. The only federal
11   regulation on semiautomatic firearms having characteristics at issue here did not occur
12   until 1994 in the Public Safety and Recreational Firearms Use Protection Act (the
13   “Federal Assault Weapons Ban”) (103rd Congress (1993-1994)), a subsection of the
14   Violent Crime Control and Law Enforcement Act of 1994 (Pub. L. 103-322), which
15   was allowed to sunset 10 years later due to its lack of effect on crime. (Lott Decl,
16   Plaintiffs’ Exhibit 010, ¶ 8.)
17         37.    Firearms defined under California law as “assault weapons” by virtue of
18   the features they contain, set forth in Pen. Code § 30515(a), are in common use, for
19   lawful purposes, including, recreational and competitive target shooting, self-defense,
20   collecting and hunting, by millions of Americans. (Curcuruto Decl., Plaintiffs’ Exh.
21   004, ¶ 7.)
22         38.    Semiautomatic rifles bearing features prohibited by Pen. Code §
23   30515(a)(1) are widely available and popular. The characteristics most commonly
24   associated with these types of firearms are that they are semiautomatic, with the
25   ability to accept a detachable magazine. (Curcuruto testimony, Tx of 10/19/20
26   Hearing at 62:7-11; Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 18.) The most popular is
27   the AR platform (or rifles modeled on the AR-15 pattern). (Curcuruto testimony, Tx
28
                                                      – 13 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9611 Page 19 of 43




 1   of 10/19/20 Hearing at 62:17-18.) That is true both nationally and to the State of
 2   California. (Id. at 62:24 – 63:19.)
 3         39.     An AR-15 rifle is a semiautomatic civilian rifle, which means it fires one
 4   shot with every pull of the trigger. Staples v. United States, 511 U.S. 600, 603, 114
 5   S.Ct. 1793 (1994). Kapelsohn testimony, Tx of 10/19/20 hearing at 23:4-9; Curcuruto
 6   Decl., Plaintiffs’ Exh. 004, ¶ 7, fn.1.) This distinguishes an AR-15 from an M16,
 7   which is a “select fire” weapon, that is, it can be either semiautomatic or fully
 8   automatic. Staples, 511 U.S. at 603; Kapelsohn testimony, Tx of 10/19/20 Hearing at
 9   21:22 -22:5; Curcuruto Decl., Plaintiffs’ Exh. 004, ¶ 7.) Semiautomatic firearms such
10   as the AR-15 “traditionally have been widely accepted as lawful possessions.”
11   Staples, 511 U.S. at 612; Heller II, 670 F.3d at 1288. In general, semiautomatic
12   firearms are widely available and popular; the vast majority of handguns sold today
13   are semiautomatic. Heller II, 670 F.3d at 1269 (Kavanaugh, J., dissenting).
14         40.     The AR-15 type rifle is a popular, semiautomatic rifle in wide civilian
15   use throughout the United States. Duncan, 366 F.Supp.3d at 1145. (Curcuruto Decl.,
16   Plaintiffs’ Exh. 004, ¶¶ 7-8; Curcuruto testimony, Tx of 10/19/20 Hearing at 63:10-19;
17   Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 18.) The AR-15 is especially popular because
18   of its light weight, mild recoil, and good ergonomics, all of which make it well suited
19   to younger shooters, female shooters, and other shooters of smaller stature, as well as
20   an easy rifle for larger, stronger individuals to use. (Kapelsohn Decl, Plaintiffs’ Exh.
21   001, ¶ 18.)
22         41.     The AR-15 rifle has been in existence since being developed by the
23   Armalite company in the 1950s. (Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶ 28;
24   Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 18; Curcuruto Decl., Plaintiffs’ Exh. 004, ¶ 7,
25   fn.1.) Many of the features incorporated into the AR-15 rifle had already been in
26   existence; the only major new features incorporated into the AR-15 were lightweight
27   alloys to synthetic materials that became a popular experimentation across all firearm
28   platforms following World War II. (Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶ 28.)
                                                      – 14 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9612 Page 20 of 43




 1         42.    According to Plaintiffs’ offered industry estimates, derived from
 2   government reports, United States manufacturers produced approximately 14.7
 3   million AR-platform rifles for the United States commercial marketplace between
 4   1990 and 2018. (Curcuruto Decl., Plaintiffs’ Exh. 004, ¶ 8; Exh. 004-3.) Currently,
 5   there are an estimated 19.8 million modern semiautomatic rifles overall produced in
 6   the U.S. or imported, between 1990-2018. (Curcuruto Decl., Plaintiffs’ Exhibit 004, ¶
 7   15-; Ex. 004-8.) The most common calibers for modern semiautomatic rifles are .223
 8   (or 5.56 x 45mm), 7.62 x 39mm, .22 caliber and .308 caliber. (Curcuruto testimony,
 9   Tx of 10/19/20 hearing at 65:7-10.)
10         43.    The most common caliber for the AR-15 rifle is the 5.56x45 NATO (or
11   .223) cartridge, which is a centerfire cartridge. (Curcuruto testimony, Tx of 10/19/20
12   Hearing at 65:25 – 66:5.) The .223 cartridge is essentially the same as the 5.56 x
13   45mm round, with minor differences in the brass, but having the identical bullet.
14   (Depo. of Dr. Robert Margulies, at 52:15 – 53:15.)
15         44.    Rimfire firearms would make up a small portion of the overall numbers
16   of modern semiautomatic rifles, approximately 15 percent. (Curcuruto testimony, Tx
17   of 10/19/20 Hearing at 66:9-13.) The “vast majority” of modern semiautomatic rifles
18   are centerfire rather than rimfire. (Curcuruto Depo., p. 129:14-21.)
19
20   The Arms Banned By California as “Assault Weapons” Are Possessed and Used
                    for Lawful Purposes Including Self-Defense
21
22         45.    Semiautomatic firearms bearing the 30515(a) characteristics are well
23   suited for self-defense purposes, which is a lawful use. The AR-15 in particular is an
24   easy firearm to shoot accurately, and is generally easier to fire accurately than a
25   handgun. (Kapelsohn testimony, Tx of 10/19/20 hearing at 25:16 – 26:20.) The AR-15
26   rifle is light in weight, and has good ergonomics, and is suitable for people of all
27   statures and varying levels of strength. (Id., at 26:21 – 27:8.)
28         46.    In its standard configuration, the most popular features of semiautomatic

                                                      – 15 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9613 Page 21 of 43




 1   rifles such as the AR-15 rifle, as sold in other parts of the country, are: the pistol grip
 2   (prohibited by Pen. Code § 30515(a)(1)(A)), the telescoping stock (§ 30515(a)(1)(C)),
 3   and a flash suppressor (§ 30515(a)(1)(E)). (Graham testimony, Tx of 10/19/20
 4   Hearing at 129:21 – 130:1.)
 5         47.    Accuracy is very important for self-defense, because unlike the criminal
 6   using a firearm, a civilian or a police officer is accountable for every round they fire.
 7   And thus, if they miss the attacker, they will hit something they did not intend to hit,
 8   which may be an innocent bystander. (Kapelsohn testimony, Tx of 10/19/20 Hearing
 9   at 27:24 – 28:6.) The defense does not dispute the importance of accuracy in self-
10   defense shootings. (Graham testimony, Tx of 10/19/20 Hearing at 134:15-18: “if
11   you’re firing a weapon for self-defense, accuracy would be ideal.”)
12         48.    Ergonomics is important to accuracy. (Kapelsohn testimony, Tx of
13   10/19/20 Hearing at 30:17 – 31:5.) In addition, good ergonomics assists the ability of
14   a civilian to train more effectively. (Id., at 31:6-10.)
15         49.    Pistol grips are a prohibited feature under Pen. Code § 30515(a)(1)(A). A
16   pistol grip is a grip “that protrudes conspicuously beneath the action of the weapon.”
17   (Id.) Pistol grips are the most common of the prohibited features on just about all
18   modern semiautomatic arms. (Curcuruto testimony, Tx of 10/19/20 Hearing at 65:2-6;
19   Graham testimony, Tx of 10/19/20 Hearing at 129:17-12; Decl of Blake Graham, Def.
20   Exhibit D, at ¶ 28 (“In my experience, this feature is the most prevalent feature of
21   assault rifles prohibited under the AWCA.”). Pistol grips enhance the ergonomics of
22   the weapon. (Decl. of Blake Graham, Def. Exhibit D, ¶ 28.) Pistol grips are therefore
23   important to good ergonomics, particularly on a straight line design rifle such as the
24   AR-15. (Kapelsohn Decl., Plaintiffs’ Exh. 001, at ¶ 28; Kapelsohn testimony, Tx of
25   10/19/20 hearing at 32:23 – 33:2.) This enhances the firearm’s accuracy. (Id; Decl. of
26   Blake Graham, Def. Exhibit D, ¶ 28 (“A shooter using an assault rifle without a pistol
27   grip may shoot less accurately with repeated – and especially rapid – shots if the
28   shooter’s trigger hand is in an awkward position for a significant amount of time.”)
                                                      – 16 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9614 Page 22 of 43




 1         50.    Pistol grips have appeared on long guns dating back to at least the 1700s.
 2   (Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶ 17; Exhs. 002-22 to 002-24.)
 3         51.    Thumbhole stocks are a prohibited feature under Pen. Code §§
 4   30515(a)(1)(B) (on rifles) and 30515(a)(6)(B) (on shotguns). Like pistol grips,
 5   thumbhole stocks allow the shooter to gain a comfortable grip on the firearm, and can
 6   facilitate accurate shooting. (Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 29.) By
 7   prohibiting both pistol grip stocks and thumbhole stocks, section 30515(a)(1)(B)
 8   relegates such firearms to be equipped in a manner that is less comfortable, less
 9   accurate, and less safe. (Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 29.)
10         52.    Thumbhole stocks have been on rifles for many years. (Kapelsohn Decl.,
11   Plaintiffs’ Exh. 001, ¶ 29.) Rifles featuring thumbhole stocks have been featured on
12   certain Olympic rifles, including several models dating to the 1950s, and which is a
13   prominent shooting sports feature. (Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶ 19, Exh.
14   002-27; Hlebinsky testimony, Tx of 10/19/20 Hearing at 54:20-23.)
15         53.    Folding or telescoping stocks are features prohibited under Pen. Code §
16   30515(a)(1)(C). On an AR-15 rifle, a telescoping stock, prohibited by Pen. Code §
17   30515(a)(1)(C), is typically an adjustable buttstock capable of between three and six
18   different positions of adjustment, thereby changing the length. (Kapelsohn Decl.,
19   Plaintiffs’ Exhibit 001, at ¶ 31; Kapelsohn testimony, Tx of 10/19/20 Hearing at
20   28:10-23.) This enables the rifle stock to be properly adjusted to fit the user.
21   (Kapelsohn Decl., Plaintiffs’ Exh. 001, at ¶ 31.) This is particularly beneficial to
22   persons of smaller stature, or women. (Kapelsohn testimony, Tx of 10/19/20 Hearing
23   at 28:24 – 29:1; Youngman testimony, Tx of 10/19/20 Hearing at 88:13-20.) In
24   addition, the ability to change the firearm length is useful for people who need to wear
25   heavier clothing, or body armor. (Kapelsohn testimony, Tx of 10/19/20 Hearing at
26   29:2-10.) Plaintiff Hauffen, a firearms trainer, has indicated that the telescoping stock
27   is preferred, among other ergonomic features, and that she prefers to train women or
28   younger shooters with this feature. (Hauffen Decl., Plaintiffs’ Exh. 014, ¶ 8.)
                                                     – 17 –
                        PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9615 Page 23 of 43




 1         54.    A folding stock, though it makes the firearm more portable, does not turn
 2   a semiautomatic rifle into a common instrument of crime, since it does not make a
 3   rifle easily concealable for most criminal activities. (Kapelsohn Decl., Plaintiffs’ Exh.
 4   001, ¶ 30.) As such, most crimes are committed by handguns. (Id.) Even without a
 5   folding stock, an AR-15 firearm is easily separated into two halves, an upper and a
 6   lower receiver, which can be separated by pulling out two pins, and which does not
 7   take any specialized training. (Graham testimony, Tx of 10/19/20 Hearing at 143:9 –
 8   144:13; 146:11-18.) Without specialized skill or training, therefore, a person can take
 9   apart an AR-15, and make it concealable, in a matter of seconds. (Id.)
10         55.    Folding or telescoping stocks have been on firearms dating back to the
11   1700s. (Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶ 20.) The flexibility of stock size
12   became important in the civilian market where comfort and having firearms suited for
13   the individual became feasible. (Id.; Exs. 002-28 to 002-31.)
14         56.    A “grenade launcher or [a] flare launcher” are features prohibited on
15   rifles under Pen. Code § 30515(1)(D). Grenade launchers on rifles are not numerically
16   common, but that is largely a function of grenades being separately prohibited as
17   “destructive devices” and regulated by federal law. Because the law prohibiting
18   grenades is already addressed in the law, California’s law prohibiting grenade
19   launchers is largely superfluous. (Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 32.)
20   Grenade launchers or flare launchers, also known as hand mortars, date to the 1600s
21   and 1700s. Flare guns were in use by the 1800s. (Hlebinsky Decl., Plaintiffs’ Exh.
22   002, ¶ 21.) Flare launchers, however, may have some use in that there is a legitimate
23   safety use for them for signaling. (Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 32.) The
24   State has presented no evidence that grenade launchers or flare launchers, attached to
25   a rifle, have ever been used in the commission of a crime.
26         57.    A flash suppressor is a device that is prohibited on rifles under Penal
27   Code § 30515(a)(1)(E). A flash suppressor is a device fitted on the end of a muzzle
28   which diverts the muzzle flash through several slots or holes, most commonly
                                                     – 18 –
                        PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9616 Page 24 of 43




 1   arranged around the axis of the bore. (Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 33.)
 2   The most common type of flash suppressor on AR-15 rifles is the “birdcage” type of
 3   device. (Id., Exh. 001-14.) The primary advantage of a flash suppressor is to reduce
 4   muzzle flash so as not to temporarily blind a shooter who is shooting in a dark
 5   environment. (Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 33.) The use of a rifle without
 6   a flash suppressor under low light circumstances is likely to temporarily blind the
 7   user, or impair the user’s vision, placing a law-abiding user at a disadvantage to a
 8   criminal attacker. (Id.; Kapelsohn Depo. at 124:25 – 125:8 (“I have fired ARs that
 9   don’t have a flash suppressor, and throw out a God awful flame and muzzle blast as a
10   result.”)).
11          58.    Another advantage of flash suppressors is that they protect the muzzle of
12   a rifle from dirt, sand or mud which could dangerously plug the muzzle were it to
13   touch the ground outdoors. (Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 33.)
14          59.    The State specifically defines a “flash suppressor” as “any device
15   attached to the end of the barrel, that is designed, intended, or functions to perceptibly
16   reduce or redirect muzzle flash from the shooter's field of vision.” 11 Cal. Code Regs.
17   § 5471(r). A flash suppressor is not, by this definition, a device that is intended to
18   conceal a shooter’s position.
19          60.    Flash suppressors have appeared on firearms since the early 20th
20   Century, and have appeared on AR platform firearms since they were invented in the
21   1950s. (Hlebinsky Decl., Plaintiffs’ Exhibit 002, ¶ 23; Ex. 002-32; Plaintiffs’ Exh.
22   001-14.)
23          61.    A forward pistol grip is prohibited on rifles under Penal Code §
24   30515(a)(1)(F). The State further defines “forward pistol grip” as “a grip that allows
25   for a pistol style grasp forward of the trigger.” 11 Cal. Code Regs. § 5471(t). By its
26   very definition, therefore, a forward pistol grip is designed to enhance control of the
27   firearm. Forward pistol grips on rifles, also called vertical forends, are popular among
28   some shooters in allowing them to control the rifle better for more accurate shooting.
                                                      – 19 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9617 Page 25 of 43




 1   (Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 34.) Forward pistol grips may also serve as a
 2   “monopod” to assist in stabilizing the rifle for more precision shooting in the prone
 3   position. (Id.)
 4          62.    Forward pistol grips are found on firearms dating back at least to the
 5   1860s. (Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶ 18; Exh. 002-25.)
 6          63.    Penal Code § 30515(a)(3) provides that “[a] semiautomatic, centerfire
 7   rifle that has an overall length of less than 30 inches” is prohibited as an assault
 8   weapon. The federal limit on the length of a rifle is 26 inches. (Kapelsohn testimony,
 9   Tx of 10/19/20 Hearing at 33:9-17.) 26 U.S.C. § 2845(a)(4) (defining “firearm” for
10   purposes of compliance with the National Firearms Act to include a weapon made
11   from a rifle that has an overall length of less than 26 inches, or a barrel of less than 16
12   inches in length).
13          64.    Rifles that have shorter overall lengths are more advantageous to the
14   user, particularly in close quarters situation, such as the defense of a home, because it
15   enables the user to be more maneuverable moving through doorways and around
16   corners. (Kapelsohn testimony, Tx of 10/19/20 Hearing at 33:18 – 34:5; Graham
17   testimony, Tx of 10/19/20 Hearing at 132:13 – 134:6.)
18          65.    The idea of a “carbine,” which is a shorter rifle, has long been in
19   existence, and typically refers to a rifle with a barrel less than 20 inches. (Hlebinsky
20   Decl., Plaintiffs’ Exh. 002, ¶ 22.) Rifles with shorter barrel lengths also have the
21   added advantage of having less weight, which would be important from a defensive
22   perspective. (Kapelsohn testimony, Tx of 10/19/20 Hearing at 39:14 – 40:4.)
23          66.    Firearms characterized as assault weapons based upon the § 30515(a)(1)
24   characteristics are numerically common, and the features are commonly used for
25   lawful purposes, including self-defense.
26          67.    The State’s own evidence pertaining to assault weapon registration bears
27   out the commonality of these types of firearms, even in a restricted jurisdiction such
28   as California. Under the 1989 AWCA, 56,626 “assault weapons” were registered in
                                                       – 20 –
                          PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9618 Page 26 of 43




 1   California. Subsequent additions led to another 91,211 assault weapons registered in
 2   California during prior registration periods. (Davis Decl., Plaintiffs’ Exh. 008, ¶¶ 6-7.)
 3   In 2009, a decade before enactment of SB 880 and AB 1135 in 2016, there were
 4   already approximately 153,118 registered assault weapons in California. (Id.)
 5          68.    Prior to the assault weapon registration requirement in 2018, in
 6   connection with a 2017 budget proposal to the Legislature to accommodate online
 7   registrations, the California Department of Justice, Bureau of Firearms, estimated that
 8   “1-1.5 million assault weapons will be registered by approximately 250,000 different
 9   owners” within the State. (Plaintiffs’ Exh. 024.)
10          69.    According to the State, currently, there are 200,039 assault weapons
11   currently registered with the California Department of Justice, of which approximately
12   180,142 are rifles, 16,419 are pistols, and 3,478 are shotguns. (Glover Decl., Def. Exh.
13   CZ, ¶ 6.) Excluding assault weapons registered to peace officers, there are 185,569
14   assault weapons currently registered, of which 165,804 are rifles, 16,306 are pistols
15   and 3,459 are shotguns. (Id., ¶ 7.)
16          70.    Penal Code § 30515(a)(4) includes in its definition of an “assault
17   weapon” as “A semiautomatic pistol that does not have a fixed magazine but has any
18   one of the following: [¶] (A) A threaded barrel, capable of accepting a flash
19   suppressor, forward handgrip, or silencer [¶] (B) A second handgrip [¶] (C) A shroud
20   that is attached to, or partially or completely encircles, the barrel that allows the bearer
21   to fire the weapon without burning the bearer’s hand, except a slide that encloses the
22   barrel [¶] (D) The capacity to accept a detachable magazine at some location outside
23   of the pistol grip.”
24          71.    The same rationale that applies to the utility of pistol grips, vertical
25   foregrips and flash suppressors as they are found on rifles, apply equally to those
26   features that appear on pistols. (Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 37.)
27          72.    The purpose of a barrel shroud (§ 30515(a)(4)(C)) is to protect the user’s
28   hand from touching the barrel and becoming burned. (Kapelsohn Depo. at 169:5-21.)
                                                         – 21 –
                            PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                             CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9619 Page 27 of 43




 1         73.    Threaded barrels on pistols are common. (Ostini Decl., Plaintiffs’ Exh.
 2   005, ¶ 10; Exh. 005-1.) In addition to being able to accept flash suppressors, threaded
 3   barrels can allow a user to attach compensators or muzzle brakes, which are devices
 4   that are not prohibited on pistols, and which are in wide use by competition shooters.
 5   (Kapelsohn testimony, Tx of 10/19/20 Hearing at 40:16 – 41:5.)
 6         74.    Plaintiff Hauffen, a firearms trainer in San Diego, would like to replace
 7   the standard barrel on her Sig P239 pistol with a threaded barrel, which would allow
 8   her either to attach a flash suppressor or a muzzle brake to the firearm, assisting her
 9   vision, accuracy and control. (Hauffen Decl., Plaintiffs’ Exh. 014, ¶ 10.)
10         75.    AR-15 pistols, which also generally fire the .223 round, are also suitable
11   for self defense, because of their accuracy, light weight and maneuverability in close
12   quarters. (Kapelsohn testimony, Tx of 10/19/20 hearing at 42:22 – 44:6.) AR-15
13   pistols would be prohibited under § 30515(a)(4)(D) because they generally accept
14   detachable magazines outside of the pistol grip.
15         76.    The Court asked the parties to supply information pertaining to the
16   commonality of assault weapon pistols and assault weapon shotguns. (Tx of 10/22/20
17   Hearing at 37:14 – 38:10.)
18         77.    According to the State’s evidence pertaining solely to registered assault
19   weapons, there are currently 16,419 pistols registered as assault weapons, and 3,478
20   shotguns registered as assault weapons. (Glover Decl., Def. Exh. CZ, ¶ 6.)
21         78.    Plaintiffs’ witness Joseph Ostini surveyed the websites and catalog
22   information from 73 different firearm manufacturers in the United States and found
23   that of the 61 pistol manufacturers, there are at least 356 different models of firearms
24   offered for sale defined as an “assault weapon” pistol under § 30515. (Ostini Decl.,
25   Plaintiffs’ Exh. 005), ¶¶ 4-12.) Some manufacturers, such as CMMG, offer 38
26   different models of California-prohibited “assault pistols.” Some of these
27   manufacturers, such as Ruger, Sig Sauer, Springfield Armory, and Beretta,— each of
28   which offer several models of pistols considered by California to be “assault
                                                     – 22 –
                        PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9620 Page 28 of 43




 1   weapons”—are widely held as some of the largest firearm manufacturers in the United
 2   States. (Id., Exh. 005-1.)
 3         79.    Ruger, and other manufacturers, sell threaded pistol barrels for their
 4   handguns. (Ostini Decl., Plaintiffs’ Exh. 005, ¶ 13; Exh 005-3.)
 5         80.    Plaintiffs also offered firearm data from manufacturers. According to
 6   Nathan Lewis Siegal, Ruger’s Associate General Counsel for ATF Compliance,
 7   “Ruger’s records reveal that the Company has manufactured and domestically
 8   distributed semiautomatic pistol models that accept detachable magazines and have at
 9   least one feature listed” under Penal Code section 30515(a)(4) “since at least 2011.”
10   (Siegal Decl., Plaintiffs’ Exh. 006, ¶ 4.) Ruger domestically distributed for the civilian
11   market at least 283,579 semiautomatic pistols that accept a detachable magazine and
12   have at least one characteristic generally banned by section 30515 for the period
13   between January 1, 2017 and October 26, 2020. (Id., ¶ 6.)
14         81.    Penal Code § 30515(a)(6)-(8) includes in its definition of an “assault
15   weapon” as: “(6) A semiautomatic shotgun that has both of the following: [¶] (A) A
16   folding or telescoping stock [¶] (B) A pistol grip that protrudes conspicuously beneath
17   the action of the weapon, thumbhole stock, or vertical handgrip. [¶] (7) A
18   semiautomatic shotgun that has the ability to accept a detachable magazine.
19   (8) Any shotgun with a revolving cylinder.”
20         82.    The same rationale that applies to the utility of pistol grips, and
21   telescoping stocks as they are found on rifles, apply equally to those features that
22   appear on shotguns. (Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 31.) Furthermore, a
23   shotguns with pistol grips, collapsible stocks and detachable magazines would make
24   excellent firearms for home defense. (Kapelsohn testimony, Tx of 10/19/20 38:24 –
25   39:6.) In fact, some shotguns use telescoping buttstocks that absorb recoil, like a
26   shock absorber, which is particularly useful to dampen the heavy recoil of a shotgun.
27   (Id. at 44:8-23; Kapelsohn Depo. at 195:8 – 198:7; 199:8 – 200:3.)
28         83.    Following the evidentiary hearing, Plaintiffs offered evidence regarding
                                                      – 23 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9621 Page 29 of 43




 1   the commonality of shotgun features which would make them “assault weapons”
 2   under Penal Code § 30515(a)(6). First, as to his survey, Plaintiffs’ witness Ostini
 3   found that popular shotgun choices include the AK47/Kalashnikov action shotguns
 4   like the Lynx 12 or Kalashnikov USA KS-12 Shotgun.” (Ostini Decl., Plaintiffs’ Exh.
 5   005, ¶ 13, Ex. 005-17.) Of the 96 different “tactical shotgun” models offered on
 6   Atlantic Firearms’ website, for example, 56 of those models would be classified as
 7   “assault weapon” shotguns under Penal Code section 30515.
 8          84.    Plaintiffs also offered industry data pertaining to semiautomatic
 9   shotguns, using distribution information pertaining to the Benelli M1014, a popular
10   semiautomatic shotgun which is popular in the United States. In California, it is
11   prohibited for sale to citizens as it is considered to be an assault weapon because of
12   the existence of both a pistol grip and a telescoping stock. (Plaintiffs’ Exhibit 007-1.)
13   According to Plaintiffs’ witness Kenneth Brown, looking the distribution data for
14   various models of this shotgun, from 2016 to 2020 there were several thousands of
15   this particular model of shotgun (containing the California-prohibited features)
16   distributed/sold in his western region alone. (Brown Decl., Plaintiffs’ Exh. 007, ¶¶ 16-
17   19.)
18          85.    Plaintiffs have shown that pistols and shotguns that would be classified
19   as “assault weapons” under Pen. Code § 30515(a)(4), (6), (7) and (8) are common in
20   the United States.
21          86.    Penal Code § 30515(a)(2) also defines as an assault weapon “A
22   semiautomatic, centerfire rifle that has a fixed magazine with the capacity to accept
23   more than 10 rounds.” Likewise, section 30515(a)(5) defines as an assault weapon “A
24   semiautomatic pistol with a fixed magazine that has the capacity to accept more than
25   10 rounds.”
26          87.    A fixed magazine is “an ammunition feeding device contained in, or
27   permanently attached to, a firearm in such a manner that the device cannot be
28   removed without disassembly of the firearm action.” Pen. Code § 30515(b). Once a
                                                       – 24 –
                          PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9622 Page 30 of 43




 1   firearm with a fixed magazine has expended its ammunition, it cannot be reloaded
 2   without disassembly of the firearm action.
 3         88.    This Court has already addressed the legality of laws which prohibit the
 4   possession of “large capacity magazines,” as that term is defined by Pen. Code §
 5   16740. See, Duncan v. Becerra, 366 F.Supp.3d 1131, 1142 (S.D. Cal. 2019), aff'd,
 6   970 F.3d 1133 (9th Cir. 2020). The State cannot otherwise prohibit the possession of
 7   large capacity magazines by calling firearms “assault weapons” because they are
 8   attached to them.
 9         89.    The State has presented no evidence of any crimes being committed with
10   a rifle or pistol which contained a fixed magazine with the ability to accept more than
11   ten rounds of ammunition.
12         90.    The State has presented no evidence of any mass shootings being
13   committed with a rifle or pistol which contained a fixed magazine with the ability to
14   accept more than ten rounds of ammunition. (Depo. of Lucy Allen, p. 179:4-24.)
15         91.    “[…] Miller and Heller recognized that militia members traditionally
16   reported for duty carrying “the sorts of lawful weapons that they possessed at home,”
17   and that the Second Amendment therefore protects such weapons as a class, regardless
18   of any particular weapon's suitability for military use.” Caetano, 136 S.Ct. at 1032
19   (Alito, J., concurring) (citing Heller, 554 U.S. at 627). “Indeed, Heller acknowledged
20   that advancements in military technology might render many commonly owned
21   weapons ineffective in warfare. […] But such ‘modern developments ... cannot
22   change our interpretation of the right.’” Caetano, 136 S.Ct. at 1032.
23         92.    A “featureless firearm” is a semiautomatic firearm (rifle, pistol, or
24   shotgun) lacking the characteristics associated with that weapon, as listed in Penal
25   Code section 30515. 11 Cal. Code Regs. § 5471(o).
26         93.    The very qualities that make the § 30515(a)(1) characteristics
27   advantageous for purposes of self-defense would tend to make rifles that lack those
28   characteristics less advantageous, such as reduced ergonomics and accuracy.
                                                      – 25 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9623 Page 31 of 43




 1          94.    A Ruger Mini-14 ranch rifle, such as the first kind depicted in Defense
 2   Exhibit D, ¶ 45, is legal to purchase and own in California because it is featureless.
 3   (Graham Decl., Def. Exh. D, ¶ 45; Graham testimony, Tx of 10/19/20 Hearing at
 4   137:18 – 140:9 (“those are available in many gun stores up and down California.”)
 5          95.    AR-type firearms may also be made “featureless,” in that some of the key
 6   components of a standard AR-15, such as the pistol grip, telescoping stock, or flash
 7   suppressor, may be removed and replaced by other devices. (Kraut Del., Plaintiffs’
 8   Exh. 011, ¶¶ 5-6.) On video, Plaintiff’s witness Adam Kraut demonstrated the use of a
 9   “featureless” AR-15 rifle by shooting the same rifle in two different strings of fire,
10   one in the standard configuration, and one in the “featureless” condition. (Id.; Kraut
11   testimony, Tx of 10/22/20 Hearing at 23:11 – 24:7.) The purpose of the video was to
12   demonstrate that in either configuration it was possible to shoot a man-sized target at
13   25 yards in rapid succession using either a California featureless rifle or a standard
14   configuration AR-15. (Id. at 24:20-25.)
15          96.    To a criminal, therefore, or to someone who is intent upon committing
16   crimes, the existence of the prohibited features may not make any difference. A
17   person can commit a crime with a weapon just as easily without a pistol grip.
18   (Kapelsohn testimony, Tx of 10/19/20 Hearing at 46:8-10.) To a law-abiding and
19   responsible citizen, however, features that enhance a firearm’s accuracy or comfort
20   are vitally important, both for the effectiveness of the weapon, and the ability of the
21   citizen to train with it.
22          97.    Because California assault weapon ban is largely based on the
23   characteristics that are attached to the firearm, nothing prevents a determined
24   individual from purchasing a featureless rifle, purchasing one or more of these banned
25   characteristics (e.g., pistol grip, collapsible stock, non-fixed magazine release, etc.),
26   and then unlawfully converting the firearm into an illegal configuration to commit a
27   crime. This is similar to what was done in the San Bernardino terrorist attack in 2015,
28   when the shooters converted compliant rifles into non-compliant rifles. (Lott Decl.,
                                                       – 26 –
                          PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9624 Page 32 of 43




 1   Plaintiffs’ Exhibit 010, ¶ 12).
 2             98.   Without a pistol grip, a featureless firearm is less ergonomic and less
 3   accurate. A featureless AR-15 rifle which lacks a standard pistol grip is not as
 4   ergonomic, and is a poor design. (Kapelsohn Depo., at 124:3-18.)
 5             99.   Plaintiff Wendy Hauffen owns a featureless firearm, which she
 6   accomplished by removing the features prohibited by § 30515(a)(1). (Hauffen Decl.,
 7   Plaintiffs’ Exh. 014, ¶ 5.) Plaintiff Hauffen would prefer to have standard AR-15 with
 8   ergonomic features such as a pistol grip or a forward vertical grip to assist in
 9   controlling the firearm. (Id., ¶ 8.) In addition, she would prefer to use and train other
10   women shooters with a telescoping stock, which can accommodate smaller shooters.
11   (Id.)
12             100. Another drawback to the featureless AR-15 rifle is that the lack of a
13   pistol grip makes it less safe when it comes to clearing malfunctions. On an AR-15
14   rifle, the process for clearing a malfunction or ammunition jam is hindered by one’s
15   inability to wrap their hand around a pistol grip because one does not maintain the
16   same degree of control when performing the malfunction clearance procedures.
17   (Kapelsohn Depo. at 188:11 – 194:19; Youngman Depo. [excerpts forthcoming].)
18             101. For the same reasons that show that the prohibited characteristics of §
19   30515(a)(1) are common, preferred, and are useful for lawful purposes such as self-
20   defense, the State has not shown that ordinary citizens must resort to “featureless”
21   versions of AR-15 rifles that lack those characteristics.
22
23     The Arms Banned By California as “Assault Weapons” Are Not More Lethal
24             102. The State has not demonstrated that assault weapons bans are justified
25   because the features prohibited by Pen. Code § 30515(a) make the firearm more
26   lethal.
27             103. Contrary to what the State argues and implies (see Decl. of Blake
28   Graham, Def. Exhibit D, at ¶ 22), the ammunition that is fired from “assault weapons”
                                                        – 27 –
                           PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                            CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9625 Page 33 of 43




 1   bearing the prohibited § 30515(a) characteristics is not inherently more “lethal” than
 2   those fired from non-assault weapons.
 3         104. As one of the experts in the field of wound ballistics, Dr. Vincent J.M.
 4   DiMaio stated in his influential book Gunshot Wounds, Practical Aspects of Firearms,
 5   Ballistics, and Forensic Techniques, stated:
 6         One of the common fallacies about assault rifles is that the wounds
           produced by them are more severe than those due to regular military rifle
 7
           and hunting rifles. In fact, the wounds are less severe, even when
 8         compared to such venerable hunting rifles as the Winchester M-94
           (introduced in 1894) and its cartridge the .30-30 (introduced in 1895).
 9
10   (Margulies Decl., Plaintiffs’ Exh. 012, ¶ 11; Exhibit 012-2.)
11         105. Defendants concede that wounds cannot be distinguished simply by the
12   type of weapon that fired them. (Colwell testimony, Tx of 10/22/20 Hearing at 29:20
13   – 30:14.) A wound from a .223/5.56 round fired from a California-defined “assault
14   weapon” bearing the features or characteristics found at § 30515(a) would not present
15   a greater profile from a non-assault weapon, using the same round, and using the same
16   barrel length. (Margulies Decl., Plaintiffs’ Exh. 014, ¶ 14.) Defendants also concede
17   that shotgun wounds at close range are, generally speaking, more devastating than
18   rifle rounds. (Id. at 31:20 – 33:16.)
19         106. The severity of the wound is determined, to a great degree, by the amount
20   of kinetic energy. The intermediate cartridges commonly used in “assault weapons”
21   (such as the .223/5.56 caliber, or the 7.62 x 39mm cartridges) contain far less kinetic
22   energy than traditional hunting cartridges such as the .308 Winchester. (Margulies
23   Decl., ¶¶ 10-11; Ex. 11-2.)
24         107. Body armor worn by law enforcement is generally intended to protect
25   from handgun bullets, and not rifle bullets. (Margulies Decl., Plaintiffs’ Exh. 012, ¶
26   13; Exh. 012-2, p. 007; Youngman testimony, Tx of 10/19/20 Hearing at 94:4-15.)
27   Any rifle rounds, including the intermediate cartridges of .223/5.56 or 7.62x39mm,
28   will penetrate body armor typically worn by law enforcement unless the body armor is

                                                      – 28 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9626 Page 34 of 43




 1   specifically rated to withstand it. (Id.; Margulies Decl., Plaintiffs’ Exh. 012, ¶ 13.)
 2         108. The State’s stated concern is not merely with rapid fire, but the ability of
 3   a shooter to fire rapidly and maintain accuracy. (Tx of 10/19/20 Hearing at 187:18 –
 4   188:2.) But the answer is not to say that firearms should be less accurate. That
 5   penalizes the law-abiding citizen from denying him or her the ability to use accurate
 6   firearms, where accountability for each shot is of the utmost concern. (Kapelsohn
 7   testimony, Tx of 10/19/20 Hearing at 27:24 – 28:6.) The State does not claim that
 8   prohibiting the specified features of section 30515(a)(1) prevents rapid fire, only that
 9   it prevents accurate rapid fire. With training, a shooter can pull the trigger of any
10   semiautomatic pistol or rifle of five to seven rounds per second. (Kapelsohn
11   testimony, Tx of 10/19/20 Hearing at 23:4-22.)
12         109. Plaintiffs were able to demonstrate that even with a featureless version of
13   an AR-15 rifle, it was easy to shoot a man-sized target at 25 yards in rapid succession.
14   (Kraut Decl., Plaintiffs’ Exh. 11; Kraut testimony, Tx of 10/22/20 Hearing at 23:11 –
15   24:7; 24:20-25.)
16         110. Semiautomatic firearms with the regulated characteristics are not more
17   deadly in the hands of a criminal than a firearm without those characteristics. Many
18   notable crimes and mass shootings have been committed by criminals with
19   semiautomatic firearms that did not have the regulated characteristics. (Kapelsohn
20   Decl., Plaintiffs’ Exh. 001, ¶ 34.) For example, the 2007 shooting at Virginia Tech, in
21   which 32 victims were killed, and 17 others injured, the shooter used handguns which
22   are legal to own and purchase in California. (Depo. of Lucy Allen, p. 219:8 – 220:13;
23   Def. Exh. A, Appendix C, line 80.)
24
25              Assault Weapons Bans Have No Discernible Effect on Crime
26         111. Generally, firearm bans have little effect on preventing criminals from
27   obtaining guns. (Lott Decl., Plaintiffs’ Exhibit 010, ¶ 13.)
28         112. In fact, research shows that all places that have banned guns (either all
                                                      – 29 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9627 Page 35 of 43




 1   firearms or all handguns) has seen murder rates go up. (Lott Decl., Plaintiffs’ Exhibit
 2   010, ¶ 13.)
 3         113. There is no evidence that “assault weapons” bans had any meaningful
 4   effect on reducing gun homicides and no discernable crime reduction impact. Several
 5   studies have shown no discernable crime-reduction impact. (Lott Decl., Plaintiffs’
 6   Exh. 010, ¶ 63.)
 7
 8
       The Arms Banned By California as “Assault Weapons” Are Not Used in Most
 9                                 Mass Shootings
10         114. All credible research on the effectiveness of “assault weapon” bans in
11   reducing gun violence, or mass shootings, shows no demonstrable correlation between
12   the two. (Decl. of John R. Lott, Plaintiffs’ Exh. 010, ¶¶ 6-65, Exhs. 010-2 to 010-19.)
13         115. Assault Weapons are not used in a majority of mass shootings. According
14   to defense witness Lucy Allen, in her analysis of 161 incidents constituting “public
15   mass shootings” (as she defined that term), “assault weapons” were used in 32 of them
16   (22%) where the type of weapon could be determined. (Allen Decl., Def. Exh. A, ¶
17   30.) Thus, it is fair to conclude that most mass shootings that the defense analyzed did
18   not involve the use of assault weapons.
19         116. Looking at Ms. Allen’s analysis, it appears that the most prevalent
20   firearm that is found at the scene of a mass shooting is a handgun. (Allen Decl., Def.
21   Exh. A, Appendix C.)
22         117. Regarding the effectiveness of “assault weapon” bans in reducing gun
23   violence, or mass shootings, there is no demonstrable correlation between the two.
24   (Lott Decl., Plaintiffs’ Exh. 010, ¶¶ 6-65;, Exhs. 010-2 to 010-19.)
25         118. Over time, the rate of mass shootings or mass public shootings may rise
26   or fall for many reasons. But regardless of any other factors, if the federal assault
27   weapons ban reduced these attacks, the share of attacks committed with “assault
28   weapons” should have decreased as a direct result of the ban. (Lott Decl., Plaintiffs’
                                                     – 30 –
                        PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9628 Page 36 of 43




 1   Exh. 010, ¶ 46.)
 2         119. Using data from the Book Rampage Nation, and data collected by Mother
 3   Jones, the share of attacks committed with assault weapons continued to drop even
 4   after the federal assault weapons ban expired. The ten years after the end of the assault
 5   weapons ban (September 2004 to August 2014) saw the lowest share of shootings
 6   involving assault weapons. (Lott Decl., Plaintiffs’ Exh. 010, ¶ 53.)
 7
 8                                        Conclusions of Law
 9         120. Firearms with the prohibited § 30515(a) characteristics are in common
10   use, for lawful purposes, and are protected under Heller.
11         121. The Supreme Court’s test for commonality is a nationwide inquiry. The
12   Second Amendment does not mean different things in different parts of the country.
13   The Supreme Court’s Heller’s analysis asks simply whether the arms are “both
14   dangerous and unusual,” Caetano, 136 S.Ct. at 1031 (2016) (Alito, J., joined by
15   Thomas, J., concurring) (italics original), and if they are not both, it determines if the
16   category of arms are in common use for lawful purposes. Duncan v. Becerra, 366
17   F.Supp.3d at 1142. The text of the Second Amendment, as it is informed by history
18   and tradition, all point in the same direction because “the pertinent Second
19   Amendment inquiry is whether [the banned weapons] are commonly possessed by
20   law-abiding citizens for lawful purposes today.” Caetano, at 1032 (italics original).
21         122. The arms banned as “assault weapons” under the AWCA are not both
22   dangerous and unusual, as the Supreme Court defined in Heller. To the contrary, they
23   are common in all respects: 1) They are common functionally, as they are all
24   semiautomatic in their operation; 2) they are common characteristically, as they are all
25   commercially popular types of arms with various common firearm characteristics; and
26   3) they are common jurisdictionally, available in the majority of the states. They are
27   common numerically, in that they are owned by citizens by the millions. All of the
28   semiautomatic firearms prohibited by the characteristics found in Pen. Code §
                                                      – 31 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9629 Page 37 of 43




 1   30515(a) meet the Heller test and are constitutionally protected.
 2         123. Beyond the categorical, common-use analysis, the AWCA also and
 3   separately fails the Ninth Circuit’s two-part test applying tiered scrutiny as well. If an
 4   interest-balancing test is required, the challenged provisions still fail any level of
 5   “heightened scrutiny” as required in Second Amendment cases by Heller.
 6         124. Under this approach, the Ninth Circuit applies a two-part test to Second
 7   Amendment challenges. United States v. Chovan, 735 F.3d 1127 (9th Cir. 2013). This
 8   “inquiry ‘(1) asks whether the challenged law burdens conduct protected by the
 9   Second Amendment and (2) if so, directs courts to apply an appropriate level of
10   scrutiny.’” Bauer v. Becerra, 858 F.3d 1216, 1221 (9th Cir. 2017) (quoting Jackson v.
11   City and County of San Francisco, 746 F.3d 953, 960 (9th Cir. 2014).The level of
12   scrutiny to be applied depends on the closeness to the core and “the severity of the
13   law’s burden,” on the Second Amendment. Chovan, 735 F.3d at 1138.
14         125. Semiautomatic firearms with common characteristics proscribed by the
15   AWCA are in common use for lawful purposes and thus protected under the
16   fundamental, individual right to keep and bear arms. The State’s ban thus “amounts to
17   a prohibition of an entire class of ‘arms’ that is overwhelmingly chosen by American
18   society for lawful purposes, including for possession in the home, where the need for
19   defense of self, family, and property is most acute.” Heller, 554 U.S. at 628.
20   Furthermore, the state bans such firearms for reasons that conflict with the very
21   essence of the Second Amendment, essentially claiming that more accurate, effective,
22   and safe firearms can be banned because they are too good at the central purpose of
23   firearms—projecting force when needed—and thus benefit those who would misuse
24   such firearms just as well as those who use them lawfully.
25         126. The AWCA imposes a substantial burden on Second Amendment rights,
26   and thus deserves strict scrutiny “to afford the Second Amendment the respect due an
27   enumerated constitutional right.” Silvester v. Becerra, 138 S.Ct. 945, 945 (2018)
28   (Thomas, J., dissenting from denial of certiorari); Pena v. Lindley, 898 F.3d 969, 977
                                                      – 32 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9630 Page 38 of 43




 1   (9th Cir. 2018) (“We strictly scrutinize a ‘law that implicates the core of the Second
 2   Amendment right and severely burdens that right’”).
 3         127. The AWCA strikes at the “core” of the Second Amendment—and to be
 4   sure, the core of the Second Amendment is defined by its text, namely, the “right to
 5   keep and bear arms” which “shall not be infringed”—because its effect is to prohibit
 6   an entire category of semiautomatic firearms—common pistols, shotguns, and rifles—
 7   that are overwhelmingly kept and used for lawful purposes throughout the United
 8   States. The State prohibits these categories of firearms not merely in spite of their
 9   being useful in self-defense, but apparently, because firearms with those
10   characteristics are effective in the first place. The State’s apparent rationale that “we
11   don’t want people to be able to shoot accurately, rapidly,” is not and cannot be a
12   legitimate state interest at all, let alone a compelling one. A blanket prohibition on
13   common firearms that are “too accurate,” or do their jobs “too effectively” by
14   allowing citizens to defend their lives “too well,” severely infringes upon Second
15   Amendment rights and cannot survive strict scrutiny.
16         128. Any claimed governmental interest in reducing the quality and
17   effectiveness of firearms is on its face illegitimate and contrary to the balance already
18   struck by the framers and ratifiers of the Second Amendment. Such a purported
19   interest requires the same categorical or strict scrutiny analysis that content- or
20   viewpoint-based restrictions are given under the First Amendment. In Duncan v.
21   Becerra, 970 F.3d 1133 (9th Cir. 2020), the Ninth Circuit, in affirming this Court’s
22   judgment, held that, because the large-capacity magazine ban, Penal Code § 32310,
23   “substantially burdens core Second Amendment rights,” it was subject to review under
24   strict scrutiny. 970 F.3d at 1152.
25         129. Even under intermediate scrutiny, the State has not demonstrated a
26   “reasonable fit” between its interests and the law. Assuming the importance of the
27   State’s generalized claimed interests in public safety and reducing “gun violence,”
28   those interests must “rely on . . . hard facts and reasonable inferences drawn from
                                                     – 33 –
                        PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9631 Page 39 of 43




 1   convincing analysis amounting to substantial evidence based on relevant and accurate
 2   data sets.” Duncan, 366 F.Supp.3d at 1161. If the State’s claimed interest is instead a
 3   more specific desire to prevent or mitigate so-called “mass shootings,” Rupp v.
 4   Becerra, 401 F.Supp.3d 978, 991 (C.D. Cal. 2019), then it is far from clear that an
 5   interest directed at such rare events is significant and/or important. Nevertheless, even
 6   assuming the importance of the interest at either level of generality, the AWCA’s
 7   sweeping ban on common firearms with common characteristics is not a reasonable fit
 8   for achieving these interests.
 9         130. The AWCA’s broad ban on common semiautomatic firearms and lawful
10   conduct with them is not a reasonable fit to any legitimate government interest. First,
11   the ban does not “alleviate [the claimed harms] to a material degree.” Edenfield v.
12   Fane, 507 U.S. 761, 770-71 (1993).
13         131. Any correlation between different crimes and the weapons used does not
14   establish a reasonable fit for a ban on all such weapons. Thus, notwithstanding the
15   District Court’s findings in Rupp, that “such weapons are disproportionately used in
16   mass shootings,” 401 F.Supp.3d at 993, such findings do not even suggest that a ban
17   would do anything other than divert such criminals to alternative legal or illegal
18   weapons, or would in any way mitigate the problems. In Heller itself, it was
19   accurately observed that handguns are involved in the majority of all firearm-related
20   deaths and the government argued that such fact established the government’s interest
21   in banning handguns to prevent or mitigate firearm-related homicides. Heller, 554
22   U.S. at 695-696 (Breyer, J., dissenting). The Court rejected that argument, finding that
23   a ban on possessing commonly owned firearms lacked any fit to further the
24   government’s interest under any level of scrutiny. Heller, 554 U.S. at 628-29.
25         132. Constitutionally protected activities cannot be banned because the
26   activity could lead to criminal abuses. See Southeast Promotions Ltd. v. Conrad, 420
27   U.S. 546, 559 (1975); accord Vincenty v. Bloomberg, 476 F.3d 74, 84-85 (2d Cir.
28   2007); Robb v. Hungerbeeler, 370 F.3d 735, 743 (8th Cir. 2004); Ashcroft v. Free
                                                     – 34 –
                        PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9632 Page 40 of 43




 1   Speech Coal., 535 U.S. 234, 245 (2002); Stanley v. Georgia, 394 U.S. 557, 567
 2   (1969).
 3         133. The AWCA burdens far more protected activity than necessary by
 4   imposing a complete ban on an ordinary, law abiding individual’s acquisition,
 5   purchase, transfer, and use of a common class of arms. Even under intermediate
 6   scrutiny, “a reasonable fit requires tailoring, and a broad prophylactic ban on
 7   acquisition or possession of all” common semiautomatics with common
 8   characteristics “for all ordinary, law-biding, responsible citizens is not tailored at all.”
 9   Duncan, 366 F.Supp.3d at 1180; see also Turner Broadcasting System, Inc. v. FCC,
10   512 U.S. 622, 682-83 (1994) (O'Connor, J., concurring in part and dissenting in part)
11   (“A regulation is not ‘narrowly tailored’—even under the more lenient [standard
12   applicable to content neutral restrictions]—where ... a substantial portion of the
13   burden on speech does not serve to advance [the State's content-neutral] goals....
14   Broad prophylactic rules in the area of free expression are suspect. Precision of
15   regulation must be the touchstone....”) (brackets in original) (citations and quotations
16   omitted). “To meet the narrow tailoring requirement, … the government must
17   demonstrate that alternative measures that burden substantially less [of the right]
18   would fail to achieve the government's interests, not simply that the chosen route is
19   easier.” McCullen v. Coakley, 134 S.Ct. 2518, 2524 (2014). By prohibiting even fully
20   background-checked and law-abiding citizens from possessing a common and
21   effective class of firearms, the law imposes considerably more burden than is
22   warranted by the rare instances of criminal violence using such firearms. “The right to
23   self-defense is largely meaningless if it does not include the right to choose the most
24   effective means of defending oneself.” Friedman v. City of Highland Park, 784 F.3d
25   406, 418 (7th Cir. 2015) (Manion, J., dissenting).
26         134. The challenged provisions of the AWCA undermines public safety and
27   does not materially advance any legitimate public interest. The State’s justification
28   that the self-same characteristics that make the firearms here suitable for lawful self-
                                                      – 35 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9633 Page 41 of 43




 1   defense may also make them effective tools for crime if misused, thus necessitating a
 2   ban, would undermine the Second Amendment. The very point of protecting arms,
 3   and firearms in particular, is that they allow law-abiding people to project force
 4   against unjust force at a distance, and thereby defend themselves and others against a
 5   violent threat as soon as possible with the least amount of damage to those being
 6   protected. Inevitably, all firearms that are at all suitable for self-defense or militia
 7   service are comparably dangerous in the hands of a violent criminal. The notion that
 8   improvements that make firearms better and safer for lawful use likewise make them
 9   comparably better for unlawful use simply leads to the absurdity that firearms may
10   never be improved because the harms ipso facto outweigh the benefits and justify a
11   ban. However, the Second Amendment itself has already balanced the need for and
12   dangers from arms that can effectively project force against another. As “the very
13   product of an interest balancing by the people,” the Second Amendment “elevates
14   above all other interests the right of law-abiding, responsible citizens to use arms in
15   defense of hearth and home.” Heller, 554 U.S. at 634-35. “Constitutional rights are
16   enshrined with the scope they were understood to have when the people adopted them,
17   whether or not future legislatures . . . think that scope too broad.” Id.
18         135. Thus, even under intermediate scrutiny, Defendants’ AWCA and
19   regulations fail. The intermediate scrutiny to be applied is the same as, and is drawn
20   from, the First Amendment context. Jackson, 746 F.3d at 961 (heightened scrutiny in
21   Second Amendment cases is “guided by First Amendment principles”); Silvester v.
22   Harris, 834 F.3d 816, 821 (9th Cir. 2016) (applying in Second Amendment case “the
23   test for intermediate scrutiny from First Amendment cases”), cert. denied, Silvester v.
24   Becerra, 138 S.Ct. 945 (2018). At all times under any form of heightened scrutiny, the
25   government bears the burden of justifying its restrictions. See, e.g., R.A.V. v. City of
26   St. Paul, 505 U.S. 377, 382 (1992) (content-based speech regulations are
27   presumptively invalid); United States v. Chester, 628 F.3d 673, 680 (4th Cir. 2010)
28   (unless conduct “not protected by the Second Amendment at all, the [g]overnment
                                                      – 36 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9634 Page 42 of 43




 1   bears the burden of justifying the constitutional validity of the law.”); Tyler v.
 2   Hillsdale County Sheriff’s Dept., 837 F.3d 678, 694 (6th Cir. 2016) (“the burden of
 3   justification is demanding and it rests entirely on the State.”) (citation omitted).
 4          136. The government’s burden of justifying its restriction on constitutional
 5   rights “is not satisfied by mere speculation or conjecture; rather, a governmental body
 6   seeking to sustain a restriction on commercial speech must demonstrate that the harms
 7   it recites are real and that its restriction will in fact alleviate them to a material
 8   degree.” Edenfield, 507 U.S. at 770-71 (emphasis added). Restrictions on
 9   constitutional rights must be analyzed in their specific context, and “will depend upon
10   the identity of the parties and the precise circumstances of the” protected activity.
11   Edenfield, 507 U.S. at 774. Generalized risk does not warrant restrictions as to all
12   persons, and “a preventative rule” aimed at such generic hazards is “justified only in
13   situations ‘inherently conducive to’” the specific dangers identified. Id. (quoting
14   Ohralik v. Ohio State Bar Ass’n, 436 U.S. 447, 449 (1978)).
15          137. Under the actual “demanding” standard for intermediate scrutiny, the
16   AWCA fails, as the State does not advance an important governmental objective nor
17   offer any sort of reasonable fit.
18          138. Plaintiffs have shown that the State’s AWCA and regulations, and their
19   enforcement thereof, are unconstitutional. Plaintiffs are entitled to declaratory,
20   permanent injunctive, and other relief as prayed for in their First Amended Complaint.
21
22
23
24
25
26
27
28
                                                      – 37 –
                         PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 88 Filed 01/27/21 PageID.9635 Page 43 of 43




 1   Dated: January 27, 2020                    SEILER EPSTEIN LLP
 2
 3                                              /s/ George M. Lee
                                                George M. Lee
 4
                                                DILLON LAW GROUP APC
 5
 6
                                                /s/ John W. Dillon
 7                                              John W. Dillon
 8                                              Attorneys for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  – 38 –
                     PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                      CASE NO. 3:19-cv-01537-BEN-JLB
